Case 1:10-cv-06950-AT-RWL Document 891 Filed 12/02/19 Page 1 of 2




     TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
      FACSIMILE: 1-212-558-3588
        WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                               ______________________

                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 December 2, 2019

Via ECF
The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.
                  Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
                             No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

             On behalf of Defendants, we seek to correct a typographical error in the
Court’s November 25, 2019 Order (the “Order”; ECF No. 888).

               Paragraph 8 of the Order states that “Phase 1 will not include” the matters
listed in sub-parts (a), (b), and (c); the word “individual” appears in error immediately
before sub-part (a):

                  Phase 1 of the trial will address on a class-wide basis, and
                  also specifically with respect to the named Plaintiffs, the
                  discriminatory impact of, and treatment related to,
                  Quartiling, 360-Reviews and Cross-Ruffing (the “three
                  processes”). Phase 1 will not include individual (a) named
                  Plaintiffs’ individual claims (and Goldman’s defenses to
                  those claims) apart from application of the three processes;
                  (b) any “boys’ club” claims or anecdotes (rather, the only
                  permissible anecdotes will be those related specifically to
                  application of the three processes); (c) damages (including
                  back pay) and punitive damages. The following issues,
                  among others, will not be resolved at the present time and
                  instead will be addressed at an appropriate later juncture
                  (such as summary judgment, motions in limine or other pre-
                  trial filings): admissibility of non-named class member
                  evidence; relevance and admissibility of comparators;
                  Goldman’s post-2016 process changes; and availability of
                  injunctive relief in the absence of a certified class under Fed.
                  R. Civ. P. 23(b)(2).
Case 1:10-cv-06950-AT-RWL Document 891 Filed 12/02/19 Page 2 of 2




 The Honorable Robert W. Lehrburger                                                      -2-


               To avoid any confusion, we respectfully request that the Court correct this
error in the Order by removing the word “individual” before subpart (a) of Paragraph 8.

                                                            Sincerely,

                                                            /s/ Robert J. Giuffra, Jr.

                                                            Robert J. Giuffra, Jr.
                                                            Sullivan & Cromwell LLP


cc:    All parties of record (by ECF)
